Citation Nr: 1010252	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals of a fracture of the right iliac 
crest.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
residuals of a fracture of the right iliac crest.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
residuals of a fracture of the right iliac crest.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
residuals of a fracture of the right iliac crest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to October 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the above claims.

The issue of an increased disability rating for residuals of 
a fracture of the right iliac crest is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A left hip disorder, a right hip disorder (notwithstanding 
the service-connected residuals of a fracture of the right 
iliac crest), and a low back disorder were not incurred in, 
or aggravated by, service, nor are they secondary to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left hip disorder, to include as secondary to the 
service-connected residuals of a fracture of the right iliac 
crest, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  The criteria for the establishment of service connection 
for a right hip disorder, to include as secondary to the 
service-connected residuals of a fracture of the right iliac 
crest, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

3.  The criteria for the establishment of service connection 
for a low back disorder, to include as secondary to the 
service-connected residuals of a fracture of the right iliac 
crest, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2005 and March 2006 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  With respect to the Dingess 
requirements, the Veteran was provided with the requisite 
notice in the letter dated in March 2006.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
Indeed, a VA examination was conducted in August 2005 for the 
purpose of addressing the service connection claims on 
appeal, so the Veteran has been medically evaluated.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.  In sum, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandates of the VCAA. 


Service Connection

The Veteran contends that he currently has left hip, right 
hip, and low back disorders that are etiologically related to 
service, to include as secondary to his service-connected 
residuals of a fracture of the right iliac crest.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims, and the appeal will be denied.

Initially, the Board notes that the Veteran is already 
service connected for residuals of the right iliac crest.

The Veteran's service treatment records are negative for any 
complaints or treatment involving the left hip, right hip 
(notwithstanding the fracture of the right iliac crest), or 
low back.  Service treatment records dated from June 1979 to 
August 1979 show treatment for a fractured right iliac crest, 
following a fall.  A chronological record of medical care 
dated in September 1979 shows that there was good evidence 
that the fracture of the right iliac crest was healing and 
not affecting the hip or sacroiliac joint.

The Veteran's separation report of medical examination dated 
in September 1979 shows that clinical evaluation of spine and 
lower extremities was normal.  The history of the fractured 
pelvis was noted, but there was said to be no complications 
or sequelae.  In the associated report of medical history, 
the Veteran indicated that he had never had arthritis, 
rheumatism, or bursitis; bone, joint or other deformity; 
lameness; recurrent back pain; or neuritis.  The history of 
the fractured pelvis was noted, but there was said to be no 
complications or sequelae.



Subsequent to service, a VA examination report dated in April 
1987 shows that the Veteran provided a history of falling 
down some stairs during his period of active service.  He 
described intermittent dull aching pain associated with right 
iliac crest and indicated that he had developed chronic low 
back pain.  The assessment, in pertinent part, was chronic 
low back pain, with full range of motion of the lumbosacral 
spine with normal neurological examination.  X-rays of the 
lumbosacral spine were normal.

VA outpatient treatment records dated from March 2004 to June 
2005 show intermittent treatment for symptoms associated with 
rheumatoid arthritis.

A VA examination report dated in August 2005 shows that the 
Veteran reported falling down some steps in June 1979 
sustaining a fracture of the right iliac crest. He indicated 
that he had been treated conservatively for this, and no 
other joints were noted to have been injured.  The examiner 
indicated that the medical record included an X-ray report 
dated in June 1979 which showed a fracture of the right iliac 
bone.  The Veteran also described having ongoing problems 
with the right hip, left hip, and lower back.  He added that 
since service, his right hip, left hip and lower back have 
bothered him with lifting and carrying.  He noted that in 
last ten years he had increasing difficulty with those three 
areas flaring up and bothering him at about the same time, 
usually again with lifting or carrying or any other type of 
strenuous activities.  The examiner indicated that seemed to 
be occurring simultaneously.  

The examiner noted the post-service VA outpatient treatment 
for the history of iliac crest fracture, as well as for 
hepatitis C and rheumatoid arthritis.  The examiner added 
that "of course, there is no connection between the recent 
rheumatoid and his old injury."  The Veteran indicated 
taking pain medication, but that it did not really help.  He 
stated that the only thing that would help him was walking, 
and he could walk up to 20 miles a day to help reduce the 
pain in his hips and his lower back.  The lower back pain did 
not radiate, was dull and aching in character, and occurred 
at the same time as the other areas.  He had no 
incapacitating episodes within the preceding year.

The Veteran was also said to have been employed over the 
preceding number of years primarily as a cook, and that he 
was now working only four hours a day, three days a week, but 
was able to do that.  He stated that working more caused 
increased pain in the affected areas. 

Physical examination revealed that the Veteran would get up 
and down from the chair quickly and with ease.  He would get 
on and off of the examining table quickly and with ease.  He 
walked with a normal gait.  The lower back showed a normal 
lumbar lordosis.  The examiner indicated that it was an 
entirely normal examination of both hips and the palpable 
portions of the pelvis.  The diagnosis was fracture of the 
iliac crest, healed uneventfully; and arthralgia of the hips 
and lower back, by history.

VA outpatient treatment records dated from July 2005 to May 
2007 shows continued treatment for symptoms associated with 
rheumatoid arthritis.

Having carefully considered the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for left hip, right hip, and low back disorders.  
The service treatment records are negative for any complaints 
or findings of a left hip, right hip (except for the service-
connected residuals of the right iliac crest), or low back 
disorder.  The Veteran's current diagnoses of rheumatoid 
arthritis and history of arthralgia of the respective joints 
was not diagnosed until many years after service.  The 
September 1979 separation examination report is entirely 
negative for any symptoms associated with the left hip, right 
hip, or low back.  The history of the fractured pelvis was 
noted, but there was said to be no complications or sequelae.  
The September 1979 separation examination is highly probative 
as to the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).



The Board finds probative the August 2005 opinion of the VA 
examiner that stated that there was no connection between the 
recent rheumatoid arthritis and his old injury.  This opinion 
is considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against his 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

Although the Veteran has asserted that he has left hip, right 
hip, and low back disorders sustained during his period of 
active service, the service treatment records are negative of 
any such symptoms.  Similarly, there is no diagnosis of 
rheumatoid arthritis or a history of arthralgia of the 
respective joints until 2004, which is more than 25 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Additionally, the evidence does not show that the Veteran's 
asserted left hip, right hip, and low back disorders are 
related to the service-connected residuals of the right iliac 
crest, to include whether any such disorder is aggravated by 
a service-connected disability.  Accordingly, entitlement to 
service connection on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310(a) (2009).

The Board recognizes the Veteran's contentions that he has 
had continuous symptoms since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of symptoms associated with left hip, right hip, and low back 
disorders, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment 
records (containing no competent medical evidence of left 
hip, right hip, and low back disorders) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with rheumatoid arthritis or 
arthralgia until 2004, and no competent medical evidence 
linking the asserted disorders to the Veteran's service) 
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has current left hip, right hip, and low back disorders 
that are related to active service are not competent.  There 
is no indication that the possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for left hip, right hip, and low back disorders, 
to include as secondary to service-connected residuals of the 
right iliac crest.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for a left hip disorder, to include as 
secondary to the service-connected residuals of a fracture of 
the right iliac crest, is denied.

Service connection for a right hip disorder, to include as 
secondary to the service-connected residuals of a fracture of 
the right iliac crest, is denied.

Service connection for a low back disorder, to include as 
secondary to the service-connected residuals of a fracture of 
the right iliac crest, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to a compensable disability rating for 
the service-connected residuals of a fracture of the right 
iliac crest.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran underwent a VA examination to assess the extent 
of his residuals of a fracture of the right iliac crest in 
August 2005.  During the examination, it was noted that the 
Veteran would get up and down from the chair quickly and with 
ease; he would get on and off of the examining table quickly 
and with ease; and that he walked with a normal gait.  In his 
October 2005 notice of disagreement, the Veteran indicated 
during this examination, he had been on three medications 
which allowed him to move around with ease.  He added that he 
had stopped taking this medication as it would cause him to 
be nauseated, and was, therefore, experiencing increased 
pain.  In light of the Veteran's assertions, and given that 
it has been almost five years since the most recent VA 
examination was conducted, the Board finds that an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to assess the current nature and extent of 
his service-connected residuals of a 
fracture of the right iliac crest.  The 
claims file is to be made available for 
the examiner to review.  All tests deemed 
necessary by the examiner are to be 
undertaken.

The examiner is requested to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of the residuals of 
a fracture of the right iliac crest.  The 
examiner should include ranges of motion 
in the right hip and thigh, on extension, 
flexion, abduction, adduction and rotation 
observed on clinical evaluation.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left pelvis disability.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examining physician must indicate whether, 
and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also comment whether 
the residuals of a fracture of the right 
iliac crest more closely resemble a 
malunion with slight, moderate or marked 
knee or hip disability, or whether the 
residuals of a fracture of the right iliac 
crest more closely resemble a fracture of 
the surgical neck with false joint or 
fracture of the shaft or anatomical neck 
with nonunion with or without loose 
motion, with weight bearing preserved by 
use of a brace.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


